



EXBHIBIT 10.5


BRADY CORPORATION


DIRECTORS' DEFERRED COMPENSATION PLAN


AS AMENDED AND RESTATED EFFECTIVE JULY 17, 2018




ARTICLE I


INTRODUCTION


1.1For periods prior to calendar year 2005, Brady Corporation has maintained the
Brady Corporation Directors’ Deferred Compensation Plan by means of a series of
individual deferred compensation agreements with covered directors. This amended
and restated document shall apply to those prior agreements with respect to both
investment and distribution of amounts deferred before 2005 and after 2004 and
with respect to rules for making deferrals after 2004. This document is intended
to comply with the provisions of Section 409A of the Internal Revenue Code and
shall be interpreted accordingly. If any provision or term of this document
would be prohibited by or inconsistent with the requirements of Section 409A of
the Code, then such provision or term shall be deemed to be reformed to comply
with Section 409A of the Code. This Plan is amended and restated, effective as
of the Effective Date, to revise certain Plan terms related to contributions and
distributions.




ARTICLE II


DEFINITIONS


The following definitions shall be applicable throughout the Plan:
2.1“Account” means the account credited from time to time with bookkeeping
amounts equal to the portions of a Participant’s compensation deferred pursuant
to Section 3.1 and earnings credited on such amounts in accordance with
Article IV.


2.2“Administrator” means the Board of Directors of Brady Corporation.


2.3“Beneficiary” means the person, persons, or entity designated by the
Participant to receive any benefits payable under the Plan on or after the
Participant’s death. Each Participant shall be permitted to name, change or
revoke the Participant’s designation of a Beneficiary in writing on a form and
in the manner prescribed by the Corporation; provided, however, that the
designation on file with the Corporation at the time of the Participant’s death
shall be controlling. Should a Participant fail to make a valid Beneficiary
designation or leave no named Beneficiary surviving, any benefits due shall be
paid to such Participant’s spouse, if living; or if not living, then any
benefits due shall be paid to such Participant’s estate. A Participant may
designate a primary beneficiary and a contingent beneficiary; provided, however,
that the Corporation may reject any such instrument tendered for filing if it
contains successive beneficiaries or contingencies unacceptable to it. If all
Beneficiaries who survive Participant shall die before receiving the full
amounts payable hereunder, then the payments shall be paid to the estate of the
Beneficiary last to die.
 





--------------------------------------------------------------------------------





2.4“Code” means the Internal Revenue Code of 1986, including any subsequent
amendments.


2.5“Corporation” means Brady Corporation.


2.6“Distribution Date” means the October 1 following the Payment Event. For
distribution elections prior to February 17, 2011, the Distribution Date was the
quarterly date specified by the Participant upon which distribution would be
made or commenced following the Participant’s Separation from Service or the
In-Service Payment Event Date, as the case may be. All distribution elections in
effect on February 17, 2011 shall remain in effect unless the Participant
consents to a Distribution Date that is the October 1 following the
Participant's Payment Event; provided that no change in Distribution Date may
change the calendar year of the distribution. If the distribution is payable
other than in a single installment, subsequent installments shall be paid on
anniversaries of the Distribution Date.


2.7“Effective Date” means July 17, 2018.


2.8“In-Service Payment Event Date” means the date, if any, specified by the
Participant as the reference date following which distribution of their Account
shall begin. An In-Service Payment Event Date may be no earlier than January 1,
2007. For distribution elections following February 17, 2011, a Participant may
not elect an In-Service Payment Event Date.


2.9“Participant” means a director of Brady Corporation currently eligible to
make deferrals (an “Active Participant”) and any former director who previously
participated in the Plan and is entitled to benefits.


2.10“Payment Event” means the date of a Participant’s Separation from Service.
For distribution elections prior to February 17, 2011, a Participant could elect
a Payment event that was the earlier of the date of a Participant's Separation
from Service or the date the Participant specified as their In-Service Payment
Event Date.


2.11“Plan” means the Brady Corporation Directors’ Deferred Compensation Plan, as
set forth herein and as it may be amended from time to time.


2.12“Plan Year” means the calendar year.


2.13“Separation from Service” means expiration or termination of the arrangement
with the Corporation pursuant to which the Participant performed services as a
director of the Corporation if such expiration or termination constitutes a good
faith and complete termination of the relationship and all other independent
contractor relationships the Participant has with the Corporation. A good faith
and complete termination of a relationship shall not be deemed to have occurred
if the Corporation anticipates a renewal of a contractual relationship or
anticipates that the Participant shall become an employee of the Corporation.
For this purpose, the Corporation is considered to anticipate the renewal of a
contractual relationship with the Participant if it intends to contract again
for the services provided under the expired arrangement, and neither the
Corporation nor the Participant has eliminated the Participant as a possible
provider of services under any such new arrangement. Further, the Corporation is
considered to intend to contract again for the services provided under an
expired arrangement if the Corporation’s doing so is conditioned only upon
incurring a need for the services, the availability of funds or both. The
foregoing requirements are deemed satisfied if no amount will be paid to the
Participant before a date at least 12 months after the day on which the
arrangement expires pursuant to which the Participant performed services for the
Corporation (or, in the case of more than one arrangement, all such arrangements
expire) and no amount payable to the Participant





--------------------------------------------------------------------------------





on that date will be paid to the Participant if, after the expiration of the
arrangement (or arrangements) and before that date, the Participant performs
services for the Corporation as a director or other independent contractor or an
employee). If a Participant provides services both as an employee of the
Corporation and as a member of the board of directors of the Corporation, the
services provided as an employee are not taken into account in determining
whether the Participant has a Separation from Service as a director for purposes
of this Plan because this Plan is not aggregated with any plan in which the
Participant participates as an employee pursuant to IRS Regulation Section
1.409A-1(c)(2)(ii).


2.14“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse or dependent (as defined in Section 152(a) of the Code), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for funeral
expenses of a spouse or a dependent (as defined in Code section 152(a)) may also
constitute an Unforeseeable Emergency. Except as otherwise provided above, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies. Whether a Participant is faced with an Unforeseeable Emergency is
to be determined based on the relevant facts and circumstances of each case.




ARTICLE III


DEFERRALS


3.1Deferral Elections. An Active Participant may elect to defer a specified
percentage of their fees for services performed as a director of the Corporation
during a Plan Year by completing and filing such forms as required by the
Corporation prior to the first day of the Plan Year. The Corporation may permit
a Participant to make one deferral election with respect to compensation payable
in cash and a separate deferral election with respect to compensation payable in
the form of Brady Corporation common stock. A Participant’s deferrals shall be
taken at a uniform percentage rate from each of the payments made to them by the
Corporation during the Plan Year. Compensation deferred shall be retained by the
Corporation, credited to the Participant’s Account pursuant to Section 4.1 and
paid in accordance with the terms and conditions of the Plan. Notwithstanding
the foregoing, a director who is not already eligible to participate in any
other deferred compensation plan of the account balance type sponsored by the
Corporation who becomes an Active Participant for the first time during a Plan
Year (i.e., first becomes a director) may within 30 days after the effective
date of participation make an election to defer a specified percentage of
compensation to be paid to them for services to be performed subsequent to the
deferral election.


3.2Continued Effect of Elections. An Active Participant’s deferral election with
respect to a Plan Year under Section 3.1 shall be irrevocable after the last
date upon which it may be filed pursuant to Section 3.1 and shall continue in
effect each subsequent Plan Year until prospectively revoked or amended in
writing. For a revocation or amendment to be effective with respect to payments
during a Plan Year, it must be filed by the last date for which an effective
deferral election is permitted to be filed with respect to those payments under
Section 3.1.







--------------------------------------------------------------------------------





3.3Prior Deferral Elections. Any deferral election made prior to calendar year
2005 under an individual agreement shall be treated as a deferral election
described in Section 3.1 and shall continue in effect until modified as
described in Section 3.2 above unless modified earlier pursuant to Section
8.12(a) below.


3.4Unforeseeable Emergency. In the event that a Participant makes application
for a hardship distribution under Section 6.3 and the Administrator determines
that an Unforeseeable Emergency exists, all deferral elections otherwise in
effect under this Article III and any other nonqualified deferred compensation
plan of the account balance type sponsored by the Corporation shall immediately
terminate upon such determination. To resume deferrals thereafter, a Participant
must make an election satisfying the provisions of Section 3.1, as the case may
be, as those provisions apply to someone who is already an Active Participant in
the Plan.




ARTICLE IV


ACCOUNTS


4.1Credits to Account. Bookkeeping amounts equal to the amounts deferred by a
Participant pursuant to Section 3.1 shall be credited to such Participant’s
Deferral Account as soon as practicable after the deferred compensation would
otherwise have been paid to such Participant in the absence of deferral.


4.2Valuation of Account.


(a)The Participant’s Account shall be credited or charged with deemed earnings
or losses as if it were invested in accordance with paragraph (b) below.


(b)(i)    The investment funds available hereunder for the deemed investment of
the Account shall be the Brady Stock Fund and such other funds as the
Administrator shall from time to time determine. However, in no event shall the
Corporation be required to make any such investment in the Brady Stock Fund or
any other investment fund and, to the extent such investments are made, such
investments shall remain an asset of the Corporation subject to the claims of
its general creditors.


(ii)On the date credited to the Participant’s Account, deferrals shall be deemed
to be invested in one or more of the investment funds designated by the
Participant for such deemed investment. Once made, the Participant’s investment
designation shall continue in effect for future deferrals until changed by the
Participant. A Participant may change the deemed allocation of their existing
Participant Account at the times established by the Administrator.


(iii)The value of the Brady Stock Fund on any particular date will be based upon
the value of the shares of Class A non-voting common stock of Brady Corporation
which the Brady Stock Fund is deemed to hold on that date. The shares of such
stock deemed to be held in such Brady Stock Fund shall be credited with
dividends at the time they are credited with respect to actual shares of Class A
non-voting common stock of Brady Corporation and such dividends shall be deemed
to be used to purchase additional shares of Class A non-voting common stock of
Brady Corporation on the day following the crediting of such dividends at the
then fair market value price of such stock. The Brady Stock Fund shall also





--------------------------------------------------------------------------------





be credited from time to time with additional shares of Class A non-voting
common stock of Brady Corporation equal in number to the number of shares
granted in any stock dividend or split to which the holder of a like number of
shares of Class A non-voting common stock would be entitled. All other
distributions with respect to shares of Class A non-voting common stock of Brady
Corporation shall be similarly applied. In the event of a distribution of
preferred stock, such preferred stock shall be valued at its par value (or its
voluntary liquidating price, if it does not have a par value).


(iv)The valuation of the funds held in the investments other than the Brady
Stock Fund shall be accomplished in the same manner as though the deemed
investment in such funds had actually been made and are valued at their fair
market value price on valuation dates hereunder.


(v)A Participant’s Account shall be valued as of December 31 each year and at
such other times established by the Administrator, which shall be no less
frequently than quarterly. Until such time as the Administrator takes action to
the contrary, such valuation shall be at the same time as valuations made of
Brady matched 401(k) plan assets.


(vi)All elections and designations under this section shall be made in
accordance with procedures prescribed by the Administrator. The Administrator
may prescribe uniform percentages for such elections and designations.


(vii)A Participant may elect to reallocate their Account balance among the
investment funds at the times established by the Administrator. Notwithstanding
any other provision of this Plan to the contrary, a Participant may not make (i)
any election or transaction in the Brady Stock Fund at a time when the
Participant is in possession of any material non-public information or at a time
not permitted under the Corporation’s policy on insider trading.


(viii)Notwithstanding subparagraph (vii) above, from and after February 21,
2017, a Participant may not transfer any amount to or from the portion of their
account held in the Brady Stock Fund.


(c)The Corporation shall provide annual reports to each Participant showing
(a) the value of the Account as of the most recent December 31st, (b) the amount
of deferral made by the Participant for the Plan Year ending on such date and
(c) the amount of any investment gain or loss and the costs of administration
credited or debited to the Participant’s Account.


(d)Notwithstanding any other provision of this Agreement that may be interpreted
to the contrary, the deemed investments are to be used for measurement purposes
only and shall not be considered or construed in any manner as an actual
investment of the Participant’s Account balance in any such fund. In the event
that Brady Corporation or the trustee of any grantor trust which Brady
Corporation may choose to establish to finance some or all of its obligations
hereunder, in its own discretion, decides to invest funds in any or all of the
funds, the Participant shall have no rights in or to such investments
themselves. Without limiting the foregoing, the Participant’s Account balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on the Participant’s behalf by the Corporation or any trust; the
Participant shall at all times remain an unsecured creditor of the Corporation.









--------------------------------------------------------------------------------











ARTICLE V


VESTING


5.1Full Vesting. A Participant shall be fully vested and nonforfeitable at all
times in their Account hereunder.




ARTICLE VI


MANNER AND TIMING OF DISTRIBUTION


6.1Payment of Benefits.


(a)After a Participant’s Payment Event the Participant’s Account shall be paid
to the Participant (or in the event of the Participant’s death, to the
Participant’s Beneficiary). Payment shall be made in a Single Sum or
Installments as specified in the Participant’s payment election pursuant to
Section 6.2:


(i)Single Sum. A single sum distribution of the value of the balance of the
Account on the Distribution Date following the Participant’s Payment Event. If
the Participant receives a single sum distribution before Separation from
Service with the result that additional amounts are subsequently deposited in
the Participant’s Account, a distribution shall be made on each succeeding
Distribution Date of the entire value of the then balance of the Account.


(ii)Installments. The value of the balance of the Account shall be paid in
annual installments on the Distribution Date each year with the first of such
installments to be paid on the Distribution Date following the Participant’s
Payment Event. Annual installments shall be paid in one of the alternative
methods specified below over the number of years selected by the Participant in
the payment election made pursuant to Section 6.2, but not to exceed 10. The
earnings (or losses) provided for in Section 4.2 shall continue to accrue on the
balance remaining in the Account during the period of installment payments. The
annual installment shall be calculated by multiplying the most recent value of
the Account by a fraction, the numerator of which is one, and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a 10 year annual installment method, the
first payment shall be one-tenth (1/10) of the Account balance. The following
year, the payment shall be one-ninth (1/9) of the Account balance. Further,
regardless of the method selected by the Participant, the final installment
payment will include 100% of the then remaining Account value; or


(iii)Other Methods and Prior Elections. Any other method authorized by the Plan
Administrator as reflected on the Participant's payment election and elected by
the Participant. Payment methods previously allowable under the Plan, such as
the percentage or fixed dollar method of payment, and previously elected by a
Participant will remain in effect unless the Participant elects an alternative
payment schedule pursuant to Section 6.1(b)(iii).





--------------------------------------------------------------------------------





 
(iv)In Cash or In Stock. Payments shall be made in cash and/or Class A
non-voting common stock of Brady Corporation pursuant to the following:


(A)    If distribution is made in a single sum, the value of the portion of the
Participant’s Account which consists of the investments other than the Brady
Stock Fund shall be paid in cash while the value of the portion of the Account
which consists of the Brady Stock Fund shall be paid by distributing the number
of shares of Class A non-voting stock of Brady Corporation which represent the
number of deemed shares held in the Brady Stock Fund, except, however, that any
fractional shares shall be valued and distributed in cash.
(B)    If distribution is made in installments or other method (as authorized by
the Plan Administrator and elected by the Participant in their payment election
as describe in 6.1(a)(iii), above), a portion of each payment shall be
distributed in cash and a portion in Class A non-voting shares of common stock
of Brady Corporation. The portion to be distributed in cash shall be that
portion of the particular payment which is the same percentage as derived by
dividing the value of the Balance in investments (other than the Brady Stock
Fund) by the value of the total Account balance and the portion to be
distributed in stock shall be the same percentage as determined by dividing the
value of the balance of the Brady Stock Fund by the value of the total Account
balance. The number of shares of Class A non-voting shares of common stock of
Brady Corporation to be distributed shall be the number having the same value as
the portion of the installment to be paid in such stock, except, however, that
any fractional shares shall be distributed in cash.
(b)Payment Election.


(i)For each Plan Year, an individual who is or becomes a Participant at the
beginning of such Plan Year shall, prior to their date of participation for such
Plan Year, shall complete a payment election form specifying the form of payment
applicable to the portion of such Participant’s Account under the Plan
attributable to participation for such Plan Year. In the event that a
Participant does not make a timely payment election, a lump sum payment election
will apply for the Plan Year in which the contributions are made.


(ii)An individual who first becomes a Participant other than on the first day of
a Plan Year shall, no later than 30 days after the effective date of
participation, complete a payment election form specifying the form of payment
applicable to the portion of such Participant’s Account attributable to
participation for such Plan Year. A “payment election form” shall mean the form
established from time to time by the Administrator which a Participant
completes, signs and returns to the Administrator to make an election under the
Plan. To the extent authorized by the Administrator, such form may be provided
electronically and, in such case, need not be signed by the Participant. In the
event that a Participant does not make a timely payment election, a lump sum
payment election will apply for the Plan Year in which the contributions are
made.


(iii)A Participant may change the form of payment (for example, from
installments to lump sum) or time of commencement of distribution (for example,
from termination to ten years after termination) with respect to contributions
related to any specific Plan Year by





--------------------------------------------------------------------------------





completing and filing a new payment election form with the Corporation. Such
election will apply to the amount contributed for such Plan Year and the
earnings on such amount.


(A)    The payment election form on file with the Corporation with respect to a
particular portion of their Account as of the date of the Participant’s Payment
Event shall be controlling. Notwithstanding the foregoing, an election to change
the form of payment with respect to a particular portion of a Participant's
Account shall not be effective if the Participant has a Payment Event within
twelve (12) months after the date on which they file the election change with
the Corporation.
(1)
For example, if a Participant elected to change from receiving a portion of
their Account in installments (commencing on the October 1 following termination
of employment) to receiving that portion in a lump sum (on the October 1
following five (5) years after termination), but then terminated ten months
after making that new election, that new election would not be effective. The
Participant would receive that portion of their Account in the installment
method previously in effect.



(B)    Any change in payment method with respect to a particular portion of a
Participant's Account must result in delaying the commencement of payments with
respect to such portion of their Account to a date which is at least five (5)
years after the previously scheduled commencement date. Any change in the
Distribution Date with respect to a particular portion of a Participant's
Account must result in delaying the commencement of payments with respect to
such portion of their Account to a date which is at least five (5) years after
the previously scheduled Distribution Date.
(1)
For example, if a Participant was to receive a particular portion of their
Account in installments commencing on the October 1 following termination, they
could not receive a lump sum of that portion of their Account until at least
five (5) years after the installments were to commence (that is, the October 1
following five (5) years after termination).



(C)    For purposes of compliance with Code Section 409A, a series of
installment payments is designated as a single payment on the date the first
installment payment is due to be made rather than a right to a series of
separate payments; therefore, a Participant who has elected (or is deemed to
have elected) any option under Section 6.1(a)(i), (ii) or (iii) with respect to
a particular portion of their Account may substitute any of the other options
for the option originally selected with respect to such portion of their Account
as long as the foregoing one-year and five year rules are satisfied.
(D)    For purposes of the right to change the form of payment or time of
commencement of distribution under Section 6.1(b)(iii) above, all amounts
credited to a Participant's Account (and earnings and losses on such amounts)
with respect to Plan Years commencing prior to January 1, 2019 shall be treated
as made in a single





--------------------------------------------------------------------------------





Plan Year, such that a change in the Plan Year commencing prior to January 1,
2019 will apply to all Plan Years of such Participant commencing prior to
January 1, 2019.
(iv)The five year delay rule does not apply with respect to a particular portion
of their Account if the revised payment method applies only upon the
Participant’s death or disability. For this purpose, "disability" means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.


6.2Financial Hardship. A partial or total distribution of the Participant’s
Account shall be made prior to a Payment Event upon the Participant’s request
and a demonstration by the Participant of severe financial hardship as a result
of an Unforeseeable Emergency. Such distribution shall be made in a single sum
as soon as administratively practicable following the Administrator’s
determination that the foregoing requirements have been met. In any case, a
distribution due to Unforeseeable Emergency may not be made to the extent that
such emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under Section 3.1 and any other nonqualified
deferred compensation plan of the account balance type sponsored by the
Corporation. Distributions because of an Unforeseeable Emergency must be limited
to the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available because of
cancellation of a deferral election under Section 3.1 and any other nonqualified
deferred compensation plan of the account balance type sponsored by the
Corporation upon a payment due to an Unforeseeable Emergency. The payment may be
made from any arrangement in which the Participant participates that provides
for payment upon an Unforeseeable Emergency, provided that the arrangement under
which the payment was made must be designated at the time of payment.


6.3Delayed Distribution.


(a)A payment otherwise required under this Article VI shall be delayed if the
Corporation reasonably anticipates that the making of the payment will violate a
term of a loan agreement to which the Corporation is a party, or other similar
contract to which the Corporation is a party, and such violation will cause
material harm to the Corporation; provided, however, that payments shall be made
on the earliest date on which the Corporation reasonably anticipates that the
making of the payment will not cause such violation, or such violation will not
cause material harm to the Corporation, and provided that the facts and
circumstances indicate that the Corporation entered into the loan agreement
(including such covenant) or other similar contract for legitimate reasons, and
not to avoid the restrictions on deferral elections and subsequent deferral
elections under Code Section 409A.


(b)A payment otherwise required under this Article VI shall be delayed if the
Corporation reasonably determines that the making of the payment will jeopardize
the ability of the Corporation to continue as a going concern; provided,
however, that payments shall be made on the earliest date on which the
Corporation reasonably determines that the making of the payment will not
jeopardize the ability of the Corporation to continue as a going concern.







--------------------------------------------------------------------------------





(c)A payment otherwise required under this Article VI shall be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.


6.4Inclusion in Income Under Section 409A. Notwithstanding any other provision
of this Article VI, in the event this Plan fails to satisfy the requirements of
Code Section 409A and regulations thereunder with respect to any Participant,
there shall be distributed to such Participant as promptly as possible after the
Administrator becomes aware of such fact of noncompliance such portion of the
Participant’s Account balance hereunder as is included in income as a result of
the failure to comply, but no more. Any such distribution shall be taken on a
pro rata basis from the Participant’s Brady Stock Fund balance and the
Participant's other investments in the manner described in
Section 6.1(a)(iv)(B).


6.5Domestic Relations Order. Notwithstanding any other provision of this Article
VI, payments shall be made from an account of a Participant in this Plan to such
individual or individuals (other than the Participant) and at such times as are
necessary to comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)). Any such distribution shall be taken on a pro rata basis from the
Participant’s Brady Stock Fund balance and the Participant's other investments
in the manner described in Section 6.1(a)(iv)(B).


6.6De Minimis Amounts. Notwithstanding any other provision of this Article VI, a
Participant’s entire Account balance under this Plan and all other nonqualified
deferred compensation plans of the account balance type shall automatically be
distributed to the Participant on or before the later of December 31 of the
calendar year in which occurs the Participant’s Separation from Service or the
15th day of the third month following the Participant’s Separation from Service
if the total amount in such Account balance at the time of distribution, when
aggregated with all other amounts payable to the Participant under all
arrangements benefiting the Participant described in Section 1.409A-1(c) or any
successor thereto, do not exceed the amount described in Code Section
402(g)(1)(B). The foregoing lump sum payment shall be made automatically and any
other distribution elections otherwise applicable with respect to the individual
in the absence of this provision shall not apply.


6.7Overpayments.


(a)Any overpayments must be returned to the Plan by the recipient.


(b)The Plan and its agents are authorized to (A) recoup overpayments plus any
earnings or interest, and (B) if necessary and permissible consistent with
Section 409A, offset any overpayments that are not returned against other Plan
benefits to which the recipient is or becomes entitled.




ARTICLE VII


ADMINISTRATION


7.1Administrator. The Plan shall be administered by the Administrator, which
shall be the Corporation’s Board of Directors. The Administrator shall have all
authority that may be appropriate for administering the Plan, including the
authority to adopt rules and regulations for the conduct of its affairs and for
implementing, amending and carrying out the Plan, interpreting the provisions of
the Plan and determining a Participant’s entitlement to benefits hereunder. The
Administrator shall be entitled to rely





--------------------------------------------------------------------------------





upon the Corporation’s records as to information pertinent to calculations or
determinations made pursuant to the Plan.


The Administrator may also delegate any of its clerical or other administrative
duties to one or more officers or employees of the Corporation, who may assist
the Administrator in the performance of any of its functions hereunder. In the
event of such delegation, a reference to the Administrator shall be deemed to
refer to such officer(s) or employee(s).
7.2Authority of Administrator. The Administrator shall have full and complete
discretionary authority to determine eligibility for benefits under the Plan, to
construe the terms of the Plan and to decide any matter presented through the
claims procedure. Any final determination by the Administrator shall be binding
on all parties and afforded the maximum deference allowed by law. If challenged
in court, such determination shall not be subject to de novo review and shall
not be overturned unless proven to be arbitrary and capricious based upon the
evidence considered by the Administrator at the time of such determination.


7.3Administrator Actions. The Administrator may authorize one or more of its
members to execute on its behalf instructions or directions to any interested
party, and any such interested party may rely upon the information contained
therein. The members may also act at a meeting or by unanimous written consent.
A majority of the members shall constitute a quorum for the transaction of
business and shall have full power to act hereunder. All decisions shall be made
by vote of the majority present at any meeting at which a quorum is present,
except for actions in writing without a meeting, which must be unanimous.


7.4Minor or Incompetent Payees. If a person to whom a benefit is payable is a
minor or is otherwise incompetent by reason of a physical or mental disability,
the Corporation may cause the payments due to such person to be made to another
person for the first person’s benefit without any responsibility to see to the
application of such payment. Such payments shall operate as a complete discharge
of the obligations to such person under the Plan.


7.5No Liability. Except as otherwise provided by law, neither the Administrator,
nor any member thereof, nor any director, officer or employee of the Corporation
involved in the administration of the Plan shall be liable for any error of
judgment, action or failure to act hereunder or for any good faith exercise of
discretion, excepting only liability for gross negligence or willful misconduct.
The Corporation shall hold harmless and defend any individual in the employment
of the Corporation and any director of the Corporation against any claim, action
or liability asserted against them in connection with any action or failure to
act regarding the Plan, except as and to the extent that any such liability may
be based upon the individual’s own gross negligence or willful misconduct. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


7.6Claims Procedure.


(a)If the Participant or the Participant’s Beneficiary (hereinafter referred to
as a “Claimant”) is denied all or a portion of an expected benefit under the
Plan for any reason, they may file a claim with the Administrator or its
designee. The Administrator or its designee shall notify the Claimant within 60
days of allowance or denial of the claim, unless the Claimant receives written
notice prior to the end of the sixty (60) day period stating that special
circumstances require an extension of the time for decision and specifying the
expected date of decision. The notice of the such decision shall be in writing,
sent by mail to the Claimant’s last known address, and if a denial of the claim,
must contain the following information:





--------------------------------------------------------------------------------







(i)the specific reasons for the denial;


(ii)specific reference to pertinent provisions of the Plan on which the denial
is based;


(iii)if applicable, a description of any additional information or material
necessary to perfect the claim, an explanation of why such information or
material is necessary, and an explanation of the claims review procedure; and


(iv)a description of the Plan’s claims review procedure, including a statement
of the Claimant’s right to bring a civil action under Section 502 of ERISA if
the Claimant’s claim is denied upon review.


(b)A Claimant is entitled to request a review of any denial of their claim. The
request for review must be submitted in writing to the Administrator within 60
days after receipt of the notice of the denial. The timely filing of such a
request is necessary to preserve any legal recourse which may be available to
the Claimant and, absent the submission of request for review within the 60-day
period, the claim will be deemed to be conclusively denied. Upon submission of a
written request for review, the Claimant or their representative shall be
entitled to review all pertinent documents, and to submit issues and comments in
writing for consideration by the Administrator. The Administrator shall fully
and fairly review the matter and shall consider all information submitted in the
review request, without regard to whether or not such information was submitted
or considered in the initial claim determination. The Administrator shall
promptly respond to the Claimant, in writing, of its decision within 60 days
after receipt of the review request. However, due to special circumstances, if
no response has been provided within the first 60 days, and notice of the need
for additional time has been furnished within such period, the review and
response may be made within the following 60 days. The Administrator’s decision
shall include specific reasons for the decision, including references to the
particular Plan provisions upon which the decision is based, notification that
the Claimant can receive or review copies of all documents, records and
information relevant to the claim, and information as to the Claimant’s right to
file suit under Section 502(a) of ERISA.


(c)If a determination of disability for purposes of Section 6.1(b) or 6.2
becomes necessary and if such determination is considered to be with respect to
a claim for benefits based on disability for purposes of 29 CFR Section
2560.503-1, then the Administrator shall adopt and administer a special
procedure for considering such disability claims meeting the requirements of 29
CFR Section 2560.503-1 for disability benefit claims.


(d)Additional claims requirements: Except as required by law or except to the
extent the following would violate Section 409A:


(i)A Claimant must exhaust all administrative remedies under the Plan before
seeking judicial review;


(ii)A Claimant must bring a legal action (including, but not limited to, a civil
action under Section 502(a) of ERISA with respect to any ERISA Plan) within a
reasonable period following a final decision of an adverse benefit determination
(or, in the absence of such a final decision, within a reasonable period
following the date the final decision should have been issued under the Plan);
and





--------------------------------------------------------------------------------







(iii)Claimant may not present in any legal action evidence not timely presented
to the Plan Administrator as part of the Plan’s administrative review process.


7.7Conflict of Interest. No person who is covered under the Plan may vote or
decide upon any matter relating solely to himself or vote in any case in which
their individual right to any benefit under the Plan is particularly involved.
Decisions shall be made by remaining members of the Corporation’s Board of
Directors.






ARTICLE VIII


MISCELLANEOUS


8.1Amendment or Termination. The Corporation (through its Board of Directors or
authorized officers or employees) reserves the right to alter or amend the Plan,
or any part thereof, in such manner as it may determine, at any time and for any
reason. Further, the Board of Directors of the Corporation reserves the right to
terminate the Plan, at any time and for any reason. Notwithstanding the
foregoing, in no event shall any amendment or termination deprive any
Participant or Beneficiary of any amounts credited to them under this Plan as of
the date of such amendment or termination; provided, however, that the
Corporation may prospectively change the manner in which earnings are credited
or discontinue the crediting of earnings and, further, the Corporation may make
any amendment it deems necessary or desirable for purposes of compliance with
the requirements of Code Section 409A and regulations thereunder.


If the Plan is amended to freeze benefit accruals, no additional contributions
shall be credited to any Participant Account hereunder. Following such a freeze
of benefit accruals, Participants’ Accounts shall be paid at such time and in
such form as provided under Article VI of the Plan. If the Corporation
terminates the Plan and if the termination is of the type described in
regulations issued by the Internal Revenue Service pursuant to Code Section
409A, then the Corporation shall distribute the then existing Account balances
of Participants and beneficiaries in a lump sum within the time period specified
in such regulations and, following such distribution, there shall be no further
obligation to any Participant or beneficiary under this Plan. However, if the
termination is not of the type described in such regulations, then following
Plan termination Participants’ Accounts shall be paid at such time and in such
form as provided under Article VI of the plan.
8.2Applicable Law. This Plan shall be governed by the laws of the State of
Wisconsin, except to the extent preempted by the provisions of ERISA or other
applicable federal law.


8.3Relationship to Other Programs. Participation in the Plan shall not affect a
Participant’s rights to participate in and receive benefits under any other
plans of the Corporation, nor shall it affect the Participant’s rights under any
other agreement entered into with the Corporation, unless expressly provided
otherwise by such plan or agreement. Any amount credited under or paid pursuant
to this Plan shall not be treated as any type of compensation or otherwise taken
into account in the determination of the Participant’s benefits under any other
plans of the Corporation, unless expressly provided otherwise by such plan.


8.4Non-Assignability by Participant. No Participant or Beneficiary shall have
any right to commute, sell, assign, pledge, convey, or otherwise transfer any
rights or claims to receive benefits hereunder,





--------------------------------------------------------------------------------





nor shall such rights or claims be subject to garnishment, attachment, execution
or levy of any kind except to the extent otherwise required by law.


8.5No Right to Continued Service. Neither participation in this Plan, nor the
payment of any benefit hereunder, shall be construed as giving to a Participant
any right to be retained in the service of the Corporation, or limiting in any
way the right of the Corporation to terminate the Participant’s service at any
time.


8.6Assignability by Corporation. The Corporation shall have the right to assign
all of its right, title and obligation in and under this Plan upon a merger or
consolidation in which the Corporation is not the surviving entity or to the
purchaser of substantially its entire business or assets or the business or
assets pertaining to a major product line, provided such assignee or purchaser
assumes and agrees to perform after the effective date of such assignment all of
the terms, conditions and provisions imposed by this Plan upon the Corporation.
Upon such assignment, all of the rights, as well as all obligations, of the
Corporation under this Plan shall thereupon cease and terminate.


8.7Unsecured Claim; Grantor Trust. The right of a Participant to receive payment
hereunder shall be an unsecured claim against the general assets of the
Corporation, and no provisions contained herein, nor any action taken hereunder
shall be construed to give any individual at any time a security interest in any
asset of the Corporation, of any affiliated corporation, or of the stockholders
of the Corporation. The liabilities of the Corporation to a Participant
hereunder shall be those of a debtor pursuant to such contractual obligations as
are created hereunder and to the extent any person acquires a right to receive
payment from the Corporation hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Corporation. The Corporation may
establish a grantor trust (but shall not be required to do so) to which the
Corporation may in its discretion contribute (subject to the claims of the
general creditors of the Corporation) the amounts credited to the Account. If a
grantor trust is so established, payment by the trust of the amounts due the
Participant or their Beneficiary hereunder shall be considered a payment by the
Corporation for purposes of this Plan.


8.8Notices or Filings. Any notice or filing required or permitted to be given to
the Administrator hereunder shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


Corporate Treasurer
Brady Corporation
P.O. Box 571
Milwaukee, WI 53201-0571


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant
hereunder shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
8.9Special rules for 2005-2007. Notwithstanding the usual rules required
regarding the deferral elections and distribution elections:


(a)A Participant may on or before March 15, 2005 make a new deferral election to
apply to amounts which would otherwise be paid in calendar year 2005; provided
that such amounts have





--------------------------------------------------------------------------------





not been paid or became payable at the time of the election. Such election shall
remain in effect for future years until modified pursuant to Section 3.2.


(b)On or before December 31, 2007, a Participant may elect an In-Service Payment
Event Date and/or make an election as to distribution of their Account from
among the choices described at Section 6.1 hereof without complying with the
rules described in Section 6.2 hereof as long as the effect of the election is
not to accelerate payments into 2006 or to defer payments which would otherwise
have been made in 2006 and not to accelerate payments into 2007 or to defer
payments which would otherwise have been made in 2007. Such election shall
become effective after the last day upon which it is permitted to be made or, if
earlier, the first day of the calendar year in which payments under the election
are scheduled to commence. In order to change any such election after
December 31, 2007, the requirements of Section 6.2 hereof must be satisfied. Any
individual who has on or before December 31, 2006 elected an In-Service Payment
Event Date of January 1, 2007 and a Distribution Date of April 1, may on or
before December 31, 2007 elect to change the Distribution Date to be applicable
in calendar year 2008 and subsequent years from April 1 to January 1.


IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Plan document on its behalf as of the 17th day of July, 2018, to
replace any prior version of this Plan previously adopted by the Corporation.
BRADY CORPORATION
By: /s/ J. MICHAEL NAUMAN
Attest: /s/ AARON J. PEARCE







